In an action to recover damages for injuries to person and property, defendants appeal (1) from an order of the Supreme Court, Kings County, dated December 8, 1959, denying a motion heard September 28, 1959‘, to dismiss the complaint for failure to prosecute; and (2) from an order of the same court, dated the same day, denying another motion heard November 30, 1959, for the same relief. Orders affirmed, with one hill of $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.